Exhibit 10.1

FIRST AMENDMENT

TO TERM LOAN AGREEMENT

FIRST AMENDMENT dated as of March 4, 2009 (the “Amendment”) to the TERM LOAN
AGREEMENT, dated as of November 29, 2006, among GENERAL MOTORS CORPORATION, a
Delaware corporation (the “Borrower”), SATURN CORPORATION, a Delaware
corporation (the “Guarantor”), JPMORGAN CHASE BANK, N.A., a national banking
corporation, as Administrative Agent (in such capacity, the “Agent”) and the
several financial institutions from time to time party thereto as lenders (the
“Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantor, the Lenders and the Agent are parties to
that certain Term Loan Agreement, dated as of November 29, 2006 (as in effect on
the date hereof, the “Loan Agreement”); and

WHEREAS, the Borrower and the Guarantor have requested that, subject to the
occurrence of the Effective Date (as hereinafter defined in Paragraph 14 below),
the Lenders agree to amend the Loan Agreement as set forth in Article II hereof,
all subject to and upon the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I. Definitions

1. As used herein, all terms that are defined in the Loan Agreement after giving
effect to this Amendment shall have the same meanings herein.

ARTICLE II. Amendment

2. Amendment to Section 1.01. Section 1.01 of the Loan Agreement is hereby
amended as follows:

(a) by adding the following new definitions in appropriate alphabetical order:

“Additional US Government Debt”: Indebtedness under any credit facility (other
than the UST Loan Agreement and any Permitted Refinancing Document) provided to
the Borrower or any of its Subsidiaries by any US Governmental Authority to the
extent such credit facility is secured by any assets securing any obligations
under the UST Loan Documents.

“Additional US Government Debt Document”: the agreements, instruments and other
documents executed in connection with the incurrence of any Additional US
Government Debt, including, without limitation, any agreements or documents
relating to Liens securing such Additional US Government Debt.



--------------------------------------------------------------------------------

“Collateral Report”: a report in substantially the form of, and containing the
information called for by, Exhibit F-3.

“Equity Interests”: any and all shares of, interests in, participations in or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“First Amendment Effective Date”: March 4, 2009.

“Non-US Governmental Authorities”: any Person who is not directly or indirectly
owned or controlled by one or more US Governmental Authorities. For the purposes
of this definition, “control” means the possession of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Permitted Refinancing Debt”: any Indebtedness issued in exchange for, or the
net proceeds of which are used to extend, refinance, renew, replace, defease,
discharge or refund the UST Loans or any Additional US Government Debt (a
“refinancing”), in each case, to the extent such Indebtedness is secured by any
assets securing any obligations under the UST Loan Agreement.

“Permitted Refinancing Documents”: the agreements, instruments and other
documents executed in connection with the incurrence of any Permitted
Refinancing Debt, including, without limitation, any agreements or documents
relating to the Liens securing such Permitted Refinancing Debt.

“Prepayment Amount”: as defined in the definition of “Prepayment Percentage”.

“Prepayment Percentage”: with respect to a required prepayment of Loans pursuant
to Section 6.05, a percentage that is equal to (i) the amount of the applicable
Subject Debt Tranche proposed to be voluntarily prepaid (the “Prepayment
Amount”) divided by (ii) the principal amount outstanding of such Subject Debt
Tranche (prior to giving effect to such prepayment).

“Restricted Payments”: with respect to any Person, collectively, all direct or
indirect cash dividends or other cash distributions on, and all cash payments
for, the purchase, redemption, defeasance or retirement or other acquisition for
value of, any class of Equity Interests issued by such Person, whether such
securities are now or may hereafter be authorized or outstanding, and any
distribution in respect of any of the foregoing, whether directly or indirectly.

 

2



--------------------------------------------------------------------------------

“Subject Debt Documents”: the UST Loan Documents, Permitted Refinancing
Documents and Additional US Government Debt Documents.

“Subject Debt Tranche”: the commitments and provisions related to extensions of
credit made under any Subject Debt Documents (including any revolving credit
facility (whether or not funded)), in each case that are designated and
constitute a separate class of commitments and/or extensions of credit
(including, without limitation, with respect to voting rights) under such
Subject Debt Documents, as applicable, and, if no such designation is made
thereunder, the commitments and provisions related to all extensions of credit
made under such Subject Debt Documents, as applicable.

“US Governmental Authority”: any Governmental Authority located in the United
States of America.

“UST Loan Agreement”: the Loan and Security Agreement, dated as of December 31,
2008, between the Borrower, as borrower, the guarantors party thereto and the
United States Department of the Treasury, as lender, as the same may from time
to time be amended (including, without limitation, to increase the principal
amount thereunder), restated, modified, supplemented or otherwise refinanced or
replaced with Permitted Refinancing Debt.

“UST Loan Documents”: collectively, (a) the UST Loan Agreement and (b) the other
agreements, instruments and other documents executed in connection with the UST
Loan Agreement.

“UST Loans”: the loans made pursuant to the UST Loan Agreement.

(b) by restating the definition of “ABR” to read in its entirety as follows:

“for any day, a rate per annum (rounded upwards, if necessary, to the next 1/16
of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and
(c) the one month Eurodollar Rate in effect on such day plus 1%. If for any
reason the Agent shall have determined (which determination shall be conclusive
absent manifest error) that it is unable to ascertain the Federal Funds
Effective Rate for any reason, the ABR shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the one month
Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the one month Eurodollar Rate, respectively.”

 

3



--------------------------------------------------------------------------------

(c) by restating the definition of “Applicable Margin” to read in its entirety
as follows:

“with respect to any ABR Loan, 5.00% per annum, and, with respect to any
Eurodollar Loan, 6.00% per annum.”

(d) by inserting the following new sentence at the end of the definition of
“Eurodollar Rate”:

“Notwithstanding the foregoing, at no time shall the “Eurodollar Rate” be a rate
that is less than 2.00% per annum.”; and

(e) by inserting the following clause at the end of the definition of “Majority
Lenders”:

“; provided that if at any time the Borrower or any of its Subsidiaries holds
any portion of the outstanding Loans, such Loans that are so held by the
Borrower or any of its Subsidiaries shall be deemed not to be outstanding (and
such holder shall for these purposes be deemed not to be a “Lender”) for
purposes of determining Lenders that hold more than 50% of the outstanding
Loans.”.

3. Amendment to Section 2.09(d). Subsection 2.09(d) of the Loan Agreement is
hereby amended by: (i) deleting the percentage “2%” in clause (iii)(x) and
inserting the percentage “5%” in lieu thereof; and (ii) deleting the percentage
“2%” in clause (iii)(y) and inserting the percentage “5%” in lieu thereof.

4. Amendment to Article II. Article II of the Loan Agreement is hereby amended
by inserting the following new text as Section 2.19 thereof:

“Section 2.19. Increased Interest Rates. If (a)(x) the interest rate applicable
to any Subject Debt Tranche under any Permitted Refinancing Documents or
Additional US Government Debt Documents, at a time when more than 50% of such
Subject Debt Tranche is held by Person(s) which are, in each case, a Non-US
Governmental Authority, is greater than the highest rate applicable to any
Subject Debt Tranche under the UST Loan Documents immediately prior to the
incurrence of such Subject Debt Tranche under any Permitted Refinancing
Documents or Additional US Government Debt Documents, or (y) the UST Loan
Agreement is amended, supplemented or otherwise modified to increase (or
effectively increase) the interest rate applicable to any Subject Debt Tranche
under the UST Loan Documents at a time when more than 50% of such Subject Debt
Tranche is held by Person(s) which are, in each case, a Non-US Governmental
Authority, and (b) the aggregate principal amount of all Subject Debt Tranches
satisfying sub-clause (x) or (y) in clause (a) above is equal to or greater than
$1,000,000,000, then the interest rates on the Loans shall be automatically
increased to the extent necessary (if at all) so that the Loans bear interest at
a rate equal to the weighted average interest

 

4



--------------------------------------------------------------------------------

rate applicable to all Subject Debt Tranches having interest rates greater than
that in effect under the UST Loan Agreement on the First Amendment Effective
Date (calculated assuming that any revolving credit facility is fully drawn), as
determined in good faith by the Agent in consultation with the Borrower. Upon
the effectiveness of any such increase in the interest rate, the definitions of
“Applicable Margin” shall be deemed to be amended to reflect such increase.”.

5. Amendment to Section 5.01(a). Subsection 5.01(a) of the Loan Agreement is
hereby amended by inserting the following new text at the end of the
parenthetical clause appearing therein:

“; provided that the requirement that such reports not include a “going concern”
or like qualification or exception shall not be applicable to such reports
provided for the fiscal year ended December 31, 2008”.

6. Amendment to Section 5.02. Section 5.02 of the Loan Agreement is hereby
amended by inserting the following new clauses (e) and (f) immediately following
clause (d) thereof:

“(e) Furnish to the Agent, for delivery to each Lender, within 15 Business Days
after the date on which the Borrower is required to file Form 10-Q or Form 10-K
with the Securities Exchange Commission (after giving effect to any grace
periods or extensions available under the applicable Securities and Exchange
Commission regulations or, if earlier, within 15 Business Days after the date
such Form 10-Q or Form 10-K is actually so filed, but in any event within 75
days after the end of the Borrower’s applicable fiscal quarter or 110 days after
the end of the Borrower’s applicable fiscal year (as the case may be)), a
Collateral Report, as of the last date of the fiscal quarter or fiscal year
covered by the financial statements so delivered, which Collateral Report shall
be accompanied by a certificate executed by a Financial Officer of the Borrower
as to the accuracy of the contents thereof.

(f) Furnish the Agent, for delivery to each Lender, promptly after the
consummation of any Disposition of Collateral (other than Dispositions of
Collateral with a book value not exceeding $75,000,000 in the aggregate during
the current fiscal quarter), a certificate of a Financial Officer of the
Borrower setting forth the Collateral Value, after giving effect to such
Dispositions.”

7. Amendment to Article V. Article V of the Loan Agreement is hereby amended by
inserting the following new text as Section 5.07 thereof:

“Section 5.07. Notices. (a) Promptly, but in any event within 10 days thereof,
give notice to the Agent of the occurrence of any “Event of Default”, as defined
in the UST Loan Agreement, any Permitted

 

5



--------------------------------------------------------------------------------

Refinancing Documents or any Additional US Government Debt Documents; and
(b) promptly, but in any event within 15 days thereof, give notice to the Agent
of the occurrence of any “Termination Event”, as defined in the UST Loan
Agreement, any Permitted Refinancing Documents or any Additional US Government
Debt Documents.”.

8. Amendment to Subsection 6.02(b)(xi). Subsection 6.02(b)(xi) of the Loan
Agreement is hereby amended by restating it to read in its entirety to read as
follows:

“(xi) any Lien consisting of rights reserved to or vested in any Government
Authority by any statutory provision; provided, that no such Lien may secure any
Indebtedness;”.

9. Amendment to Subsection 6.03(b). Subsection 6.03(b) of the Loan Agreement is
hereby amended by restating it to read in its entirety to read as follows:

“(b) the Borrower shall apply an amount in cash equal to the Attributable
Indebtedness in respect of such arrangement to the retirement (other than any
mandatory retirement or by way of payment at maturity), within 180 days of the
effective date of any such arrangement, of Indebtedness of the Borrower or any
Manufacturing Subsidiary (other than Indebtedness owned by the Borrower or any
Manufacturing Subsidiary) which by its terms matures at or is extendible or
renewable at the option of the obligor to a date more than twelve months after
the date of the creation of such Indebtedness; provided that in the case of any
such arrangement that relates to any Collateral, the Indebtedness to be retired
in accordance with this Section 6.03(b) shall be Loans hereunder and such
retirement shall occur within 30 days after the effective date of any such
arrangement.”

10. Amendment to Section 6.04. Section 6.04 of the Loan Agreement is hereby
amended by deleting the reference to “2.50” and inserting “3.25” in lieu
thereof.

11. Amendment to Article VI. Article VI of the Loan Agreement is hereby amended
by:

(a) inserting the following new text as Section 6.05 thereof:

“Section 6.05. Prepayments of Permitted Refinancing Debt. The Borrower will not,
and will not permit any Subsidiary to, optionally prepay, repurchase, redeem or
otherwise optionally satisfy or defease with cash any Subject Debt Tranche (a
“Prepayment”), if on the date of such Prepayment more than 50% of such Subject
Debt Tranche is held by Person(s) which are Non-US Governmental Authorities,
unless the Borrower shall simultaneously ratably prepay the Loans in an amount
equal to the lesser of (x) the Prepayment Amount and (y) an amount equal to the
Prepayment Percentage of the Loans then outstanding; provided that the foregoing
requirement shall not apply to any prepayment of any Subject Debt Tranche that
is a revolving facility so long as the commitments under such facility are not
permanently reduced or terminated as a result of such prepayment.”; and

 

6



--------------------------------------------------------------------------------

(b) inserting the following new text as Section 6.06 thereof:

“Section 6.06. Restricted Payments. Such Loan Party will not make Restricted
Payments unless such Restricted Payments are permitted by or consented to under
each Subject Debt Document.”

12. Amendment to Article VII. Article VII of the Loan Agreement is hereby
amended by:

(a) inserting the following clause (i) immediately after clause (h) thereof:

“or

(i) any “Event of Default” (as defined in the UST Loan Agreement, any Additional
US Government Debt Document or any Permitted Refinancing Document) shall have
occurred and shall continue for 20 Business Days;”.

13. Amendment to Loan Agreement. The Loan Agreement is hereby amended by
inserting a new Exhibit F-3 thereto in the form of Exhibit F-3 to this
Amendment, and by adding to the “EXHIBITS” portion of the Table of Contents a
reference to “F-3 – Form of Collateral Report”.

ARTICLE III.

Miscellaneous

14. Conditions to Effectiveness. The amendments set forth in Article II of this
Amendment shall not become effective until the date (the “Effective Date”) on
which (A) this Amendment shall have been executed by the Borrower, the Guarantor
and the Lenders constituting Majority Lenders, and the Agent shall have received
evidence reasonably satisfactory to it of such execution, (B) the Agent shall
have received payment or reimbursement of any and all fees, expenses and other
amounts owed by the Borrower and the Guarantor pursuant to the Loan Agreement
(including, without limitation, reasonable fees and disbursements of counsel to
the Agent) and fees owed to the Agent in connection with this Amendment and
(C) the Agent shall have received from the Borrower for the respective account
of each Lender that has executed and delivered to the Agent a signed counterpart
of this Amendment at or prior to 4:30 p.m. (New York City time) on Wednesday,
March 4, 2009, an amendment fee equal to two percent (2.00%) of the aggregate
amount of such Lender’s Loans outstanding at 4:30 p.m. on Wednesday, March 4,
2009.

15. Limited Effect. Except as expressly modified by this Amendment, each of the
Loan Documents are ratified and confirmed and are, and shall continue to be, in
full force and effect in accordance with their respective terms. Each Loan Party
acknowledges and agrees that such Loan Party is truly and justly indebted to the
Lenders and the Agent for the Obligations, without defense, counterclaim or
offset of any kind, other than as provided in the Loan

 

7



--------------------------------------------------------------------------------

Documents, and such Loan Party ratifies and reaffirms the validity,
enforceability and binding nature of such Obligations. The Borrower acknowledges
and agrees that nothing in this Amendment shall constitute an indication of the
Lenders’ willingness to consent to any other amendment or waiver of any other
provision of any of the Loan Documents or a waiver of any Default or Event of
Default. Nothing contained in this Amendment shall be construed as a waiver of
any rights the Agent or any Lender may have to object in any insolvency
proceeding under the Bankruptcy Code or otherwise either (x) to any action taken
by any US Governmental Authority or any other lender or secured party under or
in connection with the UST Loan Documents, any Permitted Refinancing Document or
any Additional US Government Debt Document, including the seeking by any such
entity to provide “debtor-in possession” or similar financing or of adequate
protection or (y) to the assertion by any such party of any of its rights and
remedies under any UST Loan Document, any Permitted Refinancing Document or any
Additional US Government Debt Document in respect of obligations under the UST
Loan Documents, the Permitted Refinancing Documents or the Additional US
Government Debt Documents, respectively or otherwise. All rights of the Agent
and each Lender as a secured creditor in any proceeding are expressly reserved.

16. Representations and Warranties. Each Loan Party represents and warrants to
the Lenders, to induce the Lenders to enter into this Amendment, that (a) no
Default or Event of Default (including any Default or Event of Default resulting
from failure to comply with Section 6.02 of the Loan Agreement) exists on the
date hereof, (b) each of the representations and warranties made by any Loan
Party in the Loan Agreement and each other Loan Document is true and correct in
all material respects as of the date hereof except where such representation or
warranty relates to a specific date, in which case such representation or
warranty was true and correct in all material respects as of such date and
(c) no Liens have been granted by the Loan Parties to secure the obligations
under the UST Loan Agreement on any Collateral or any facility or other real
property on which any of the Collateral is installed or located.

17. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same instrument. A fax copy or
.pdf copy of a counterpart signature page shall serve as the functional
equivalent of a manually executed copy for all purposes.

18. Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Signature pages to follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and the year first written.

 

BORROWER: GENERAL MOTORS CORPORATION By:  

 

Name:   Title:   GUARANTOR: SATURN CORPORATION By:  

 

Name:   Title:  

Signature Page to First Amendment and Consent to Term Loan Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent and Lender By:  

 

Name:   Title:  

Signature Page to First Amendment and Consent to Term Loan Agreement



--------------------------------------------------------------------------------

[LENDER] By:  

 

Name:   Title:  

Signature Page to First Amendment and Consent to Term Loan Agreement